Exhibit 10.2

 

September 8, 2005

 

Director’s Name

Street Address

City, State, Zip

 

Re:    WESTLAKE CHEMICAL CORPORATION      RESTRICTED STOCK AWARD

 

Dear                    :

 

Westlake Chemical Corporation (the “Company”) is pleased to notify you that you
have been granted an award (“Award”) of              shares of Common Stock of
the Company (“Restricted Stock”). This Award is granted effective August 31,
2005 (the “Grant Date”), subject to the following terms and conditions:

 

1. Relationship to Plan. This Award is subject to all of the terms, conditions
and provisions of the Westlake Chemical Corporation 2004 Omnibus Incentive Plan
(the “Plan”) and administrative interpretations thereunder, if any, which have
been adopted by the Administrator and are in effect on the date hereof. Except
as defined herein, capitalized terms shall have the same meanings ascribed to
them under the Plan.

 

2. Vesting Schedule.

 

(a) This Award shall vest in accordance with the following schedule:

 

Period Beginning

--------------------------------------------------------------------------------

 

Percent of Shares Vested

--------------------------------------------------------------------------------

August 31, 2006

August 31, 2007

August 31, 2008

 

33 1/3%

33 1/3%

33 1/3%

 

You must be in continuous service as a director of the Company from the Grant
Date through the date this Award is scheduled to vest in order for the Award to
vest. Fractional shares will be rounded for purposes of vesting in accordance
with Plan policy. During the period of time between the Grant Date and the
earlier of the date the Restricted Stock vests or is forfeited, the Restricted
Stock will be evidenced by a book entry account in the Company’s records.

 

(b) All Restricted Stock subject to this Award shall vest, irrespective of the
limitations set forth in subparagraph (a) above, if your service as a director
of the Company is terminated 1) due to your death, 2) because you fail to be
re-elected or re-nominated for service as a director for any reason other than
cause



--------------------------------------------------------------------------------

(as determined by the Administrator), or 3) because you resign as a director at
the request of the Board of Directors based upon a determination made by the
Board of Directors, in its sole discretion, that your resignation would be in
the best interests of the Company.

 

3. Forfeiture of Award. If your service as a director terminates other than by
one of the reasons noted in 2. (b) above, all unvested Restricted Stock as of
the termination date shall be forfeited.

 

4. Distribution Following Termination of Restrictions. Subject to the other
provisions of this Award and the Plan, the Restricted Stock shall vest as set
forth in Paragraph 2 and shall be distributed to you (or your beneficiary) as
soon as practicable after the Restricted Stock vests. Distribution of Common
Stock may be in a form selected by the Company, in its discretion, including
deposit into a custodial account or delivery of a stock certificate.

 

5. Taxation. You are responsible for any tax requirements pursuant to this
award. No election under section 83(b) of the Internal Revenue Code shall be
permitted with respect to this Award.

 

6. Assignment of Award. Your rights under the Plan and this Restricted Stock
Award are personal; no assignment or transfer of your rights under and interest
in this Award may be made by you other than by will or by the laws of descent
and distribution.

 

7. Dividends and Voting Rights. You are entitled to receive all dividends and
other distributions made with respect to Restricted Stock registered or held in
book entry in your name and you are entitled to vote or execute proxies with
respect to such Restricted Stock, unless and until the Restricted Stock is
forfeited.

 

8. Requirements of Law and Stock Exchanges. Your rights to the Restricted Stock
and the issuance and delivery of the Common Stock are subject to compliance with
all applicable requirements of law. In addition, the Company shall not be
obligated to deliver any shares of Common Stock if counsel to the Company
determines that such delivery would violate any applicable law or any rule or
regulations of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Common Stock is listed or quoted.

 

9. Governing Law. This Restricted Stock Award shall be governed by, construed,
and enforced in accordance with the laws of the State of Texas.

 

-2-



--------------------------------------------------------------------------------

This award letter is subject to the terms and conditions set forth in the Plan
and should be retained in your file for future reference. Any additional terms
and conditions may be set forth in the Prospectus for the Plan or in any rules
and regulations adopted by the Plan’s Administrator (as defined in the Plan).
Additionally, we are required to provide you with a copy of the plan prospectus.
This will be sent to you along with a copy of the plan document via a follow-up
email. We are also required to provide copies of the 2004 10-K and the 1st and
2nd Quarter 2005 10-Q’s. In this regard we refer you to the SEC Filings section
of our web page, www.westlakechemical.com .

 

If you have any questions regarding this award, you may contact Mr. David Hansen
at 713-960-9111.

 

Very truly yours,

 

/s/ Albert Chao

--------------------------------------------------------------------------------

Albert Chao

President and Chief Executive Office

 

-3-